PER CURIAM.
Although we find no error in the trial court’s revocation of the defendant’s probation herein, we conclude that the sentence thereafter imposed contains a technical error in that credit was not given for a specific period of time spent by the defendant in the county jail before sentence was imposed, as required by Section 921.161(1), Florida Statutes (1983). The revocation of probation and sentence under review are affirmed, except for this technical error, and the cause is remanded to the trial court with directions to modify the sentence in compliance with the above statute. The defendant need not be present in court for this correction of sentence. Pruitt v. State, 363 So.2d 611 (Fla. 2d DCA 1978); James v. State, 364 So.2d 729 (Fla. 2d DCA 1977).
Affirmed as modified and remanded.